Title: To John Adams from Richard Rush, 27 January 1811
From: Rush, Richard
To: Adams, John



Philadelphia January 27th. 1811.

I was more gratified sir, than I can express at the letter which you did me the honor to write to me. The very evening before it came to hand I had finished reading, in course, the last of the lectures upon rhetoric and oratory, which for several weeks had occasionally yielded me great delight during the intervals of a busy profession. The just and often original reflections which they contain; their stores of well-arranged learning; above all, the high moral tone upon which they are set make them, I think, the best present which has yet been given to American literature. The youth of Massachusetts, as well as those of Pennsylvania, will, I hope, study them as models of scholarship and taste; while the incidental praise which they bestow upon our own institutions will serve as well to engender patriotism, as the classical spirit which marks them throughout cannot fail to awaken, wherever they are studied, a relish for letters. I cannot sir, adopt the sentiment that the author is too much of a poet for a statesman. The poets are the finest writers. They are the best philosophers too, for theirs is the phylosophy of nature and the mind. Their very art is eloquence. If they are not practical statesmen they at least know how, by their precepts, to form them. I believe it is Johnson who says, that the Iliad is the first production of the human mind, and we may ask where is the prose composition that has lived so long, or in all ages ranked so high. But sir, to prove that the two characters are compatible I will not longer forbear to seize the most apposite illustration by taking the instance before me, where my only hesitation is whether to place the scholar before the statesman, or the statesman before the scholar.
Burke’s articles of impeachment are, as you observe, too oratorical for the subject. Such style in state papers, is what physicians term error loci. Perhaps the same remark may be hazarded as to his orations, which may be regarded rather as splendid compositions, than as speeches suited to avail much in their application to the immediate objects and business of a nation. They are, indeed, monuments of genius and skill  solid as well as glittering; but perhaps too universal in their matter, too abstracted from the trains of common thought, too ornate, too ethical, and often too wise to have worked much, at the hour of delivery, upon a house of commons. The bold, downright, palpable, mind of Chatham wielded that body better.
If any thing could draw together more closely the cords of our union it ought to be the sentiments expressed under this head in the Review of Mr Ames’s works. But greatly do I fear that Mr Quincy, and others of that stamp, have not a full veneration for such sentiments. To you sir, your country would look for admonitions upon this subject should it, unhappily, too soon have to need them; and permit me to add that the power which flows from wisdom never ceases to have its force.
Your kind letters to my father are considered, and treated, as the treasures of friendship.
I can still remember with pleasure the days when, as a boy, I was sometimes honoured with Mrs Adams’s notice. On this footing I will close my page by asking permission to make my most respectful compliments to her, and to yourself I renew the offerings of my utmost respect.
Richard Rush.